DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it fails to provide adequate description on how to obtain or determine variables correspond to the impedances as recited in claims 6 and 12, for example.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the limitations “an inverter”, “a motor”, “an AC motor”, “an inverter unit”, “a power network” and “a power network circuit”.  It is suggested to use the same terminology for the same claimed subject matter.  Appropriate correction is required.
Claims 6-7 and 12-13 are objected to because of the limitations fail to provide description for the variables of the impedance and/or the equations in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 13, the recited formula renders the claims indefinite because the formula is deduced based on impedances recited in claims 6 and 12; however, the disclosure fails to explain or describe how the variables of the impedances are obtained or determined.  It is unclear how the formula is determined since the bases of the formula (i.e. the impedances) are not fully disclosed and/or explained. 
Regarding claims 9 and 14, the limitation “power ratio” renders the claim indefinite because the scope of the limitation is unclear.  There is no clear description in the disclosure to describe what does power ratio means in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0273429 A1).
Regarding claims 1-2 and 10, Li discloses a method and a motor driving system (e.g. Fig. 2) having a power network (e.g. Figs. 3A-4B: 106, 108) between an inverter (e.g. Fig. 2: 102) and a motor (e.g. Fig. 2: 10), comprising: an AC motor (e.g. Fig. 2: 10); an inverter unit (e.g. Fig. 2: 102) configured to apply a voltage to the AC motor; a controller ([0023]: inherently disclosed for controlling on/off state of switching elements of the inverter) configured to control an output voltage of the inverter unit; and a power network circuit (e.g. Figs. 3A-4B: 106, 108) disposed between the inverter unit and the AC motor, wherein the power network circuit is configured with passive element and is configured as a T-type impedance model (e.g. Fig. 3A: configuration of the capacitors and inductors).  
Regarding claim 3, Li discloses the power network circuit is configured with at least one of: a capacitor connected in series to the AC motor; a capacitor connected in series to the AC motor and an inductor connected in parallel thereto; an inductor connected in parallel to the AC motor and a capacitor connected in series thereto; a capacitor and an inductor in series to the AC motor and an inductor connected in parallel thereto; a capacitor and an inductor in series to the AC motor and a capacitor connected in parallel thereto; an inductor connected in series to the AC motor and an inductor and a capacitor connected in parallel thereto; and a capacitor connected in series to the AC motor and an inductor and a capacitor connected in parallel thereto (e.g. Figs. 3A & 4A).  
Regarding claims 6 and 12, Li discloses the power network circuit is configured with at least one of a capacitor and an inductor, wherein the T-type impedance model includes: a first impedance and a second impedance connected in series to the AC motor; and a third impedance extending from a node between the first impedance and the second impedance and connected in parallel to the first impedance and the second impedance, wherein the first impedance, the second impedance and the third impedance are expressed as follows. first impedance: jX11 - jX12 second impedance: jX22-jX12 third impedance: jX12 (e.g. Figs. 3A & 4A: first impedance, second impedance and third impedance correspond to the inductance, capacitance and/or resistance of the inductors, capacitors and/or resistors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0273429 A1) in view of Jobard et al. (US 2009/0066272 A1).
Regarding claim 4, Li fails to disclose, but Jobard teaches the power network circuit further includes a mechanical or electric switch (e.g. Fig. 1: 20), and the mechanical or electric switch is turned off in a first mode in which the AC motor is operating at a speed less than a predetermined speed and is turned on in a second mode in which the AC motor is operating at a speed equal to or greater than the predetermined speed (e.g. [0053, 0076]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Jobard to include mechanical switch for connecting and disconnecting passive elements connected between an inverter and a motor so as to act as a safety braking for the motor.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0273429 A1) in view of Chandorkar (US 6,166,928).
Regarding claims 5 and 11, Li discloses the power network circuit is configured with a capacitor connected in series to the AC motor (e.g. Figs. 3A & 4A).
Li fails to disclose, but Chandorkar teaches a value of the capacitor is determined based on an inductance of the AC motor, a magnetic flux density of a permanent magnet of the AC motor and a maximum voltage of the inverter unit (e.g. Fig. 1 & col 4 lines 16-30: since capacitance of a filter, inductance of the motor, flux and voltage of the system are related in a well-known equation, it would have been obvious to one skilled in the art to rearrange the well-known equation to obtain a suitable value for the capacitor).
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Chandorkar to determine capacitance of a filter between inverter and a motor based on motor parameters so as to correctly select a suitable capacitor for a particular motor system.
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0273429 A1) in view of Brandt et al. (US 9,106,125 B1).
Regarding claims 9 and 14, Li fails to disclose, but Brandt teaches when a power ratio of the power network circuit is greater than a power ratio of the inverter unit (no patentable weight has been given due to 112 rejections set forth in the Office action), a value of the impedance configuring the power network circuit is selected to minimize the sum of a size of the power network circuit and a size of the inverter unit, and the size of the power network circuit is the sum of maximum values of reactive powers of all passive elements included in the power network circuit (col 5 lines 44-60 & col 8 lines 31-35).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Brandt to choose low profile passive elements so as to reduce size of a motor circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846